Citation Nr: 0504520	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent ratings for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1966 and from April 1969 to April 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDING OF FACT

Prior and revised versions of Diagnostic Code 6260 authorize 
a single 10 percent rating for tinnitus regardless of whether 
it is perceived in one ear, both ears, or in the head and 
preclude the assignment of separate ratings for bilateral 
tinnitus.  


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence shows that the veteran suffers from 
bilateral tinnitus, which has been found to be related to his 
military service.  In the 1990s, the RO granted service 
connection for tinnitus with a 10 percent rating effective in 
March 1990.  The veteran's representative filed the current 
increased rating claim in April 2003 and argues that a 
separate 10 percent rating should be assigned for tinnitus in 
each ear.  

The veteran's representative argues that 38 C.F.R. § 4.25 and 
Diagnostic Code 6260 require the separate ratings for 
tinnitus in each ear.  He asserts that prior to the June 13, 
2003, effective date of revisions to 38 C.F.R. § 4.87, 
Diagnostic Code 6260, that regulation was ambiguous.  He 
points out that neither version of the regulation (that in 
effect prior to June 10, 1999, or that in effect from June 
10, 1999, to June 12, 2003) specified whether tinnitus must 
be present in both ears in order to warrant a 10 percent 
rating, whether tinnitus in either ear alone would warrant 
a 10 percent rating or whether bilateral tinnitus warranted 
separate 10 percent ratings.  The representative further 
points out that VA recognized this ambiguity by its statement 
in 67 Fed. Reg. 59,033 (2002) that only a single 10 percent 
rating could be assigned.  The representative argues that the 
Board should resolve the ambiguity in Diagnostic Code 6260 in 
favor of the veteran.  

The veteran's representative argues that when VA intends to 
provide a single rating where a disability may be either 
unilateral or bilateral, it provides for that single rating 
expressly.  He gives examples of diagnostic codes that 
specify a single rating for a disability that may be either 
unilateral or bilateral and argues that these provisions make 
clear that where VA intends to make an exception to 38 C.F.R. 
§ 4.25, it knows how to do so.  He contends that because VA 
did not specify a single rating for unilateral or bilateral 
tinnitus prior to its revision that became effective in June 
2003, no exception was intended and separate ratings are 
required under the prior regulations.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board notes that the issue of whether the veteran is 
entitled to separate ratings for tinnitus turns on an 
interpretation of the relevant regulation.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  



Similarly, in a precedent opinion, VA's General Counsel held 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim, or to assist 
a veteran in developing evidence to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim").  

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  The VA General Counsel held that under 38 U.S.C. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
tinnitus because there is no information or evidence that 
could substantiate the claim, as entitlement to separate 
ratings is barred by current Diagnostic Code 6260 and by the 
previous versions of Diagnostic Code 6260 as interpreted by a 
precedent opinion of the General Counsel that is binding on 
all Department officials and employees.  VAOPGCPREC 2-2004.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  The diagnostic codes that address 
the ear and other sense organs were amended, effective June 
10, 1999, and were again amended effective June 13, 2003.  

Under the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6260 provided that persistent tinnitus that 
was a symptom of a head injury, a concussion or acoustic 
trauma warranted a 10 percent rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).  Under the rating criteria in 
effect from June 10, 1999, to 


June 12, 2003, Diagnostic Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

Under the criteria in effect from June 13, 2003, recurrent 
tinnitus warrants a 10 percent evaluation.  Note (1) 
following Diagnostic Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under Diagnostic Code 6260 but is to be evaluated 
as part of any underlying condition causing it.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2004).  

In its April 2003 decision, the RO denied an increased rating 
for tinnitus and explained to the veteran that he was 
currently rated at the maximum 10 percent rating for tinnitus 
that was allowed by law.  The currently assigned 10 percent 
is the highest possible evaluation for tinnitus under all 
versions of Diagnostic Code 6260, including the most recent 
version.  In June 2003, the veteran's representative filed a 
notice of disagreement with the RO's April 2003 denial of the 
claim for separate 10 percent ratings for each ear for 
bilateral tinnitus.  

In a May 2003 opinion, the VA General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  VAOPGCPREC 2-2003.  In his 
opinion, the General Counsel stated that this rule is for 
application in cases arising both before and after 
the 1999 amendment to the rating criteria for tinnitus.  

38 C.F.R. § 4.25(b) provides that "[e]xcept as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  38 C.F.R. § 
4.25(b).  The veteran's representative has argued that 
38 C.F.R. § 4.25 is applicable to this claim for separate 
ratings for each ear and argues that Diagnostic Code 6260 as 
it existed prior to the amendment that became effective June 
13, 2003, is the proper rating criterion.  Upon consideration 
of 38 C.F.R. § 4.25(b), however, the Board finds that 
tinnitus cannot be considered two separate disabilities 
merely because it is perceived to affect two ears.  In this 
regard, the Board observes that the VA General Counsel made 
this determination in VAOPGCPREC 2-2003.  

That General Counsel opinion makes clear that the disease 
entity of "tinnitus" has but one symptom, namely the 
perception of sound in the brain without acoustic stimulus.  
As tinnitus does not produce separate and distinct symptoms, 
the assignment of separate ratings for the right and left ear 
is not appropriate.  The governing rule is that only a 
single 10 percent disability rating is authorized for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral, bilateral or in the head.  VAOPGCPREC 2-2003.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  

In summary, VA's Rating Schedule contemplates that whether 
one or both ears are involved, tinnitus is but a single 
disability and that separate ratings for each ear are not 
permitted.  See VAOPGCPREC 2-2003.  The Board is bound by 
precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  Accordingly, as the law and not 
the evidence is dispositive, the claim of entitlement to 
separate 10 percent ratings for bilateral tinnitus must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


